Cali-ioon, J.,
delivered tbe opinion of tbe court.
We do not decide whether ch. 166, p. 206, acts 1888, is or is not in force, or whether, if in force, it makes tax payments on change of ownership to go exclusively to the sheriff, or merely gives the sheriff an equal right with the chancery clerk to receive them, or whether it applies at all after the tax collector’s deeds have been bled with the clerk. It is immaterial in this case, because the sale to Sintes was void. There was no sale. Sintes has no right except to be reimbursed his outlay, with interest, etc., on all the land redeemed (code 1892, § 3830), and the clerk may receive that and cancel {Id., § 3823). Any one in interest, or any one for him, in case of such void sale, may redeem the whole, not part, of any lot or tract separately assessed by paying the chancery clerk on that as required by code, § 3823, because, where a tax conveyance embraces parcels separately assessed, each of such parcels must be treated as if separately conveyed to the purchaser at tax sale. It is easy enough for the clerk, with the rolls at hand, to ascertain amounts, and cancel as to parcels so redeemed.

Decree overruling demurrer to the hill affirmed, and cause remanded, with thirty days to answer after mandate filed below.